Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities:  “The method of claim 1 wherein said where said two-dimensional images are received…”. Should read “The method of claim 1 wherein said two-dimensional images are received…”.
Claims 4-5 are objected to because of the following informalities:  “The method of claim 1 wherein where said video source is not aware…”. Should read “The method of claim 1 wherein said video source is not aware …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US9300947).

Regarding Claim 1. Park teaches A method for conversion of a series of two-dimensional images into a series of three-dimensional images (Park, abstract, the invention describes a method of producing a stereo image from a temporal sequence of digital images, comprising receiving a temporal sequence of digital images; analyzing pairs of digital images to produce corresponding stereo suitability scores; selecting a pair of digital images based on the stereo suitability scores; producing a motion consistency map; and producing a stereo image pair.) comprising:
(a) receiving said two-dimensional images from a video source at a two-dimensional to three-dimensional converter where each of said series of two-dimensional images are from a same viewpoint, where said series of two-dimensional images do not include any images from a viewpoint other than said same viewpoint, where said two-dimensional images are received in a format suitable for being displayed on a two-dimensional display that is not capable of displaying three-dimensional video, where said two-dimensional images are received at a frame rate consistent with being displayed on said two-dimensional display (Park, abstract, the system uses a processor to analyze the selected pair of digital images to produce a motion consistency map; and storing the stereo image pair in a processor-accessible memory.
Col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Col 3, line 47-55, FIG. 1 is a block diagram of a digital imaging system 20 including an image capture subsystem 30 and an associated digital processor 12 that can be used to implement the present invention according to a preferred embodiment.
The processor is equivalent to 2D to 3D converter. 
Therefore, a conventional 2D image capture device captures image that is suitable to display on a 2D display.
Col 3, line 56-67, the method can be applied to a set of digital images captured using a digital camera operating in a "burst capture mode." Burst capture modes are well-known in the art, and are used to capture a sequence of images at a relatively high frame rate (e.g., 10 frames/sec). Typically the frame rate used for in a burst capture mode is slower than the frame rate used to capture a video sequence (e.g., 30 frames/second).
Therefore, 2D image is captured in 30 frames/second.);
(b) said two-dimensional to three-dimensional converter processing said two-dimensional images all of which are from said same viewpoint and do not include any images from a viewpoint other than said same viewpoint to determine said three-dimensional images (Park, col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Therefore, digital processor 12 processing said sequence of 2D digital video images from single stationary perspective to determine sequence of 3D stereoscopic digital video images.);
(c) said two-dimensional to three-dimensional converter providing said three-dimensional images in a format suitable for being displayed on a three-dimensional display, where said three-dimensional images are provided at a frame rate consistent with being displayed on said three-dimensional display (Park, col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.
Although Park didn’t explicitly teach the frame rate of the stereo display. Those skilled in the art will note that displays which present alternating left and right images (shutter images) need to be operated at a frame rate that is fast enough that the changes are not noticeable by the user to deliver a pleasing stereoscopic image. Therefore,  it is obvious that the converted 3D images need to be provided in appropriated frame rate to be displayed correctly on a 3D display.);
(d) receiving said three-dimensional images by said three-dimensional display and in response rendering said three-dimensional images on said three-dimensional display (Park, col 2, line 20-54, the method produces a stereo image pair including a left view image and a right view image by combining the first image and the
second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.).

Regarding Claim 4. Park further teaches The method of claim 1 wherein where said video source is not aware that said two-dimensional images are to be displayed on said three-dimensional display (Park, col 2, line 20-54, the method of producing a stereo image from a temporal sequence of digital images comprises, receiving a temporal sequence of digital images captured by an image capture device; This invention has the advantage that it produces one or more stereo images from a digital video that is captured using a conventional 2D image capture device such as a video camera. Stereo images can be formed from videos of a scene containing one or more rigid or non-rigid moving objects captured using a stationary video camera. 
Therefore, a conventional 2D image capture device is not aware the images are to be displayed on a 3D display.).

Regarding Claim 5. Park further teaches The method of claim 4 wherein where said three-dimensional display is not aware that said three-dimensional images originated as said two-dimensional images (Park, abstract, the system uses a processor to analyze the selected pair of digital images to produce a motion consistency map; and storing the stereo image pair in a processor-accessible memory.
Col 2, line 20-54, the method produces a stereo image pair including a left view image and a right view image by combining the first image and the second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 60-67, the display 90 can be a stereo display. Preferably the display 90 is used to display the stereo image 69 that 65 is derived from the digital video 132.
The display receives 3D images after they already converted from 2D images by processor. Therefore, the display is not aware whether those images are converted from 2D image or not.).

Regarding Claim 6. Park further teaches The method of claim 1 wherein said two-dimensional images are suitable to rendered with a maximum first view and said three-dimensional images are suitable to be rendered with a maximum second view that are different based upon pixel displacements (Park, col 2, line 20-54, the method produces a stereo image pair including a left view image (maximum first view) and a right view image (maximum second view) by combining the first image and the second image responsive to the motion consistency map; and stores the stereo image pair in a processor-accessible memory.
Col 6, line 11-23, the present invention is directed towards producing a set of one or more stereo images 69 from a captured digital video 132. As used herein, a stereo image 69 is a set of images of substantially the same scene having the appearance of being captured from different viewpoints. A stereo image can be produced by literally photographing a scene from two different camera positions, or by other methods (e.g., by fixing the position of a camera, and then capturing images of a scene including moving objects.
Col 8, line 3-22, as shown in FIG. 6, a first image 302 and a second image 304, which correspond to two image frames of the digital video 132 (FIG. 2), are the inputs for the integral projection matching algorithm. The first image 302 is input to a row sum computer 306 which computes a vector of first image row sum data 308, that is to say for each row of the first image 302, it computes the sum of all pixel data values in that row. The first image row sum data 308 and second image row sum data 310 are input to a vector offset computer 312, which computes the offset that best matches the two input vectors.).

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US9300947) in view of Richards et al (US6477267).

Regarding Claim 2. Park fails to explicitly teach The method of claim 1 wherein said where said two-dimensional images are received by said two-dimensional to three-dimensional converter at a first bandwidth rate and wherein said three-dimensional images are provided by said two-dimensional to three-dimensional converter at a second bandwidth rate, wherein said second bandwidth rate at least one of is greater than and equal to said first bandwidth rate.
However, Richards teaches The method of claim 1 wherein said where said two-dimensional images are received by said two-dimensional to three-dimensional converter at a first bandwidth rate and wherein said three-dimensional images are provided by said two-dimensional to three-dimensional converter at a second bandwidth rate, wherein said second bandwidth rate at least one of is greater than and equal to said first bandwidth rate (Richards, abstract, the invention describes a method of producing left and right eye images for a stereoscopic display from an original 2D image.
Col 2, line 35-39, The final stage of the 2D to 3D conversion process is completed in real-time at the receiver and thus the increased bandwidth requirements for displaying 3D images is local to the television decoder and does not adversely affect the channel handling capacity of the television carrier. 
Col 9, line 7-35, the system stores and transmits 3D images over conventional 2D video systems by encoding MSD data within each video frame. The process of adding the MSD data to a 2D video image to form a DDC encoded video frame is illustrated in FIG. 8.
Col 12, line 38-43, the method includes transmitting a DDC encoded 2D image and using DDC to synthesize the required number of projection images. Whilst a wide bandwidth is required within the DDC decoder, the original 2D bandwidth is maintained at the transmitter and/or recording equipment.).
Park and Richards are analogous art, because they both teach method of converting 2D images to 3D images for displaying. Richards further teaches method of use higher bandwidth for transmitting generated 3D images, while keep the same bandwidth for 2D images. Therefore, it is obvious to a person with ordinary skill in the art before the time of the claimed invention, to modify the 2D images to 3D images conversion method (taught in Park), to further use higher bandwidth for created 3D images (taught in Richards), so that channel handling capacity is not adversely affected by bandwidth requirements (Richards, Col 2, line 35-39).

Regarding Claim 3. The combination of Park and Richards further teaches The method of claim 1 wherein said where said two-dimensional images are received by said two-dimensional to three-dimensional converter at a first bandwidth rate and wherein said three-dimensional images are provided by said two-dimensional to three-dimensional converter at a second bandwidth rate, wherein said second bandwidth rate is the same as said first bandwidth rate (Richards, col 2, line 35-39, The final stage of the 2D to 3D conversion process is completed in real-time at the receiver and thus the increased bandwidth requirements for displaying 3D images is local to the television decoder and does not adversely affect the channel handling capacity of the television carrier. 
Col 9, line 7-35, the system stores and transmits 3D images over conventional 2D video systems by encoding MSD data within each video frame. The process of adding the MSD data to a 2D video image to form a DDC encoded video frame is illustrated in FIG. 8.
Therefore, 2D video frames are received at step 3 of figure 8 for conversion by adding MSD data to form DDC encoded video frames such that it may be provided at original 2D bandwidth (equal to first bandwidth rate), so as to prevent putting pressure on current available bandwidth.)

Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US9300947) in view of Scavezze et al (US20170230641).

Regarding Claim 7. Park fails to explicitly teach The method of claim 1 wherein said three-dimensional display is a three-dimensional enabled virtual reality headset.
However, Scavezze teaches The method of claim 1 wherein said three-dimensional display is a three-dimensional enabled virtual reality headset (Scavezze, abstract, the invention describes using sensor fusion in an electronic device such as a head mounted display (HMD) device that has a sensor package equipped with different sensors so that information that is supplemental to captured 2D images of objects or scenes in a real world environment may be utilized to determine an optimized transform of image stereo-pairs and to discard erroneous data that would otherwise prevent successful scans used for construction of a 3D model in, for example, virtual world applications.).
Park and Scavezze are analogous art, because they both teach method of displaying 3D images. Scavezze further teaches method of displaying stereo images in a HMD with sensors. Therefore, it is obvious to a person with ordinary skill in the art before the time of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park), to further apply it in a HMD with sensors (taught in Scavezze), so as to allow user to use it in a immersive virtual reality environment (Scavezze, [0017]).

Regarding Claim 8. The combination of Park and Scavezze further teaches The method of claim 7 wherein said three-dimensional display includes at least one sensor for tracking motion of said three-dimensional display (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position/orientation/pose of a user's head when the user is wearing the system as part of an augmented reality HMD device.).

Regarding Claim 9. The combination of Park and Scavezze further teaches The method of claim 8 wherein said at least one sensor includes at least one of a gyroscope, an accelerometer, and a position tracker (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position/orientation/pose of a user's head when the user is wearing the system as part of an augmented reality HMD device.).

Regarding Claim 10. The combination of Park and Scavezze further teaches The method of claim 8 wherein said three-dimensional display provides an motion signal that is received by said video source (Scavezze, [0042] An image capture device, for example an HMD device 104 as discussed above, includes an image sensor 306. Using the image sensor 306, a plurality of images of an object 802 is captured in step 902. Contemporaneously with the capture of each image, one or more of a position, motion, or orientation (PMO) of the image capture device are detected using, for example, one or more of GPS subsystem 316, motion sensors 318, and/or outward facing image sensors 306, collectively in step 904. rules package 906 is established pertaining to the selection of images from among those captured in step 902.
[0043] The rules in the rules package 906 may also include motion rules 914. The motion rules 914 may, for example, define the motion of the image capture device being at or below a predetermined threshold.).

Regarding Claim 11. The combination of Park and Scavezze further teaches The method of claim 10 wherein said video source modifies said two-dimensional video based upon receiving said motion signal (Scavezze, [0023] The display system 300 may further include one or more motion sensors 318 (e.g., inertial, multi-axis gyroscopic or acceleration sensors) to detect movement and position (or orientation or pose) of a user's head when the user is wearing the system as part of an augmented reality HMD device. Motion data may be used, potentially along with eye-tracking glint data and outward-facing image data, for gaze detection, as well as for image stabilization to help correct for blur in images from the outward-facing image sensor(s) 306. 
[0035] Data provided by motion sensors 318 may be used to provide hints on how to combine the images. the position, orientation, and rotation data from any of the sensor package 505 components is used as an initial starting point to perform the position integration based on the variety of 2D images,
[0036] A maximum threshold of acceptable motion can be set to determine an acceptable image. Alternatively, a threshold can be determined by comparison of motion sensor 318 data contemporaneous to image capture data, which can be used to choose the images with a lowest relative contemporaneous motion among several.).

Claims 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US9300947) in view of Scavezze et al (US20170230641) further in view of Jin et al (US20160323560).

Regarding Claim 12. The combination of Park and Scavezze fails to explicitly teach The method of claim 11 wherein said motion signal is provided to said video source through said two-dimensional to three-dimensional converter.
However, Jin teaches The method of claim 11 wherein said motion signal is provided to said video source through said two-dimensional to three-dimensional converter (Jin, abstract, the invention describes a stereoscopic device that provides a virtual reality experience by immersing a user in a simulated environment.
[0023] When the user moves the head to a different position or orientation, the motion sensor detects the movement. Based on the new head position or orientation, the device determines new positions ( or new sizes as well) of the cropping windows and generates in real time the cropped 3D images or videos. Therefore, the field of view experienced by the user eyes changes correspondingly as the user moves the head. Thus, the user is immersed in a virtual reality created based on the 3D images or videos.
[0086] the playback device can convert 2D images or videos into 3D images or videos. In that way, the user can still use a virtual reality device to experience the VR effect based on images or videos that are originally recorded in 2D.).
Park, Scavezze and Jin are analogous art, because they all teach method of displaying 3D images. Both Scavezze and Jin further teaches method of displaying stereo images in a HMD with sensors. Jin further teaches method of re-generate 3D images based on received motion data. Therefore, it is obvious to a person with ordinary skill in the art before the time of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park and Scavezze), to further modify the 3D images based on detected motion data (taught in Jin), so as to accommodate the head position and orientation of the user who wears the stereoscopic device as a VR headset (Jin, [0020]).

Regarding Claim 13. The combination of Park, Scavezze and Jin further teaches The method of claim 11 wherein said motion signal is at least one of received by and converted to said video source as a human interface device (Jin, [0023] When the user moves the head to a different position or orientation, the motion sensor detects the movement. Based on the new head position or orientation, the device determines new positions ( or new sizes as well) of the cropping windows and generates in real time the cropped 3D images or videos. Therefore, the field of view experienced by the user eyes changes correspondingly as the user moves the head. Thus, the user is immersed in a virtual reality created based on the 3D images or videos.
[0086] the playback device can convert 2D images or videos into 3D images or videos. In that way, the user can still use a virtual reality device to experience the VR effect based on images or videos that are originally recorded in 2D.).

Claims 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Scavezze et al, Jin et al further in view of Tam et al (US20100080448).

Regarding Claim 14. The combination of Park, Scavezze and Jin fails to explicitly teach The method of claim 13 wherein said human interface device is bound in a manner based upon a particular context being used.
However, Tam teaches The method of claim 13 wherein said human interface device is bound in a manner based upon a particular context being used (Tam, abstract, [0003-0005], the invention describes a method and a graphical user interface for modifying a depth map for a digital monoscopic color image. One way to alleviate the likely lack of program material in the early stages of 3D-TV rollout is to find a way to convert two-dimensional (2D) still and video images into 3D images, which would also enable content providers to re-use their vast library of program material in 3D-TV.
[0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.
[0037] Flowcharts shown in FIGS. 2, 5 and 6 illustrate exemplary embodiments of a method of the present invention for interactively modifying a depth map of a monoscopic color image for enhancing a 3D image rendered therefrom.
Therefore, as user input device can add additional information to processor for updating 3D images, the motion signals can also be sent through user input devices. For example, for displaying a panorama view of a scenery, a user wearing a HMD can move the head from left to right, which is equivalent to a user clicking the mouse on a right arrow icon so as to see the images on the right.).
Park, Scavezze, Jin and Tam are analogous art, because they all teach method of displaying 3D images. Both Scavezze and Jin further teaches method of displaying stereo images in a HMD with sensors. Tam further teaches method of allowing user input signal to update the final 3D image generation. Therefore, it is obvious to a person with ordinary skill in the art before the time of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park, Scavezze and Jin), to further allow additional signals such as user input signal to create similar motion sensing signal (taught in Tam), so as to create a virtual reality panorama view even when user is not wearing HMD.

Regarding Claim 15. The combination of Park, Scavezze, Jin and Tam further teaches The method of claim 14 wherein said context is a computer mouse (Tam, [0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.).

Regarding Claim 16. The combination of Park, Scavezze, Jin and Tam further teaches The method of claim 14 wherein said context is a keyboard (Tam, [0036] With reference to FIG. 1, an embodiment of a computer system 100 suitable for implementing the present invention is illustrated and for modifying the depth maps in response to user input obtained by means of the GUI. The processor 155 may also include a software or hardware module implementing a depth image based rendering (DIBR) algorithm to render 3D images A user input device 169 can be a mouse, jog/shuttle controller, keyboard, or other suitable input device connected to the processor 155, or a combination of two or more of the above, connected to the processor 155 to provide user input. The processor 155 is connected to an image data source 166 for receiving therefrom image or video data in the form of monoscopic color images together with their associated depth maps.).

Regarding Claim 17. The combination of Park, Scavezze, Jin and Tam further teaches The method of claim 14 wherein said binding includes scaling factors (Tam, as shown in Fig 3, user interface includes a “zoom” button to provide scaling factors for modifying the generated 3D images.).

Regarding Claim 18. The combination of Park, Scavezze, Jin and Tam further teaches The method of claim 14 wherein said binding is based upon an interactive process (Tam, [0037] Flowcharts shown in FIGS. 2, 5 and 6 illustrate exemplary embodiments of a method of the present invention for interactively modifying a depth map of a monoscopic color image for enhancing a 3D image rendered therefrom.).

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al in view of Scavezze et al, Jin et al, Tam et al further in view of Smith et al (US5414801).

Regarding Claim 19. The combination of Park, Scavezze, Jin and Tam fails to explicitly teach The method of claim 14 wherein said binding is based upon a selection of one of a plurality of calibration sets.
However, Smith teaches The method of claim 14 wherein said binding is based upon a selection of one of a plurality of calibration sets (Smith, abstract, the invention describes a three-dimensional space being rendered in a computer graphics system by representing the three-dimensional space as a plurality of convex polyhedra and representing the containment relationships among the plurality of convex polyhedra. Three-dimensional graphics representations can thereby be rendered in a
real time using a low cost, graphics processor. Efficient movement through three-dimensional space along all six degrees of freedom is also provided by using a two-dimensional pointing device, preferably a mouse, in combination with a function selector, preferably a pair of keys on the mouse. Use of the mouse in combination with the second function key allows rotation in three-dimensional space rendition. Preferably, the six degrees of movement are implemented using predetermined combinations of mouse movement and function key selection to provide user intuitive movement through the three-dimensional space rendition along all six degrees of freedom.
Col 20, line 4-67, Referring to FIGS 14-19, the detailed operational steps for implementing the six degrees of movement according to the present invention will now be described. FIG 17 illustrates the steps performed to shift left or shift right, in response to selection of the first selection key 16a and movement of the mouse to the left or the right. FIG 18 illustrates the steps for increasing or decreasing pitch in response to selection of the second function selection key 16b and moving the mouse forward and backward. Finally, FIG 19 illustrates the steps in rolling to the left or right in response to selection of the second function selection key and movement of the mouse to the left or right.
Therefore, combination of mouse movement and velocity allows user to move six degrees in 3D space.).
Park, Scavezze, Jin, Tam and Smith are analogous art, because they all teach method of displaying 3D images. Both Tam and Smith further teaches method of allowing user input signal to update the final 3D image generation. Smith further teaches combination of mouse click and other settings to implement six degree movement. Therefore, it is obvious to a person with ordinary skill in the art before the time of the claimed invention, to modify the 2D images to 3D images conversion and 3D image displaying method (taught in Park, Scavezze, Jin and Tam), to further use the combination of mouse movement with other settings to implement six degrees of movement in 3D space (taught in Smith), so as to allow user to move through the 3D space in real time along all six degree of freedom with low cost PCs (Smith, col 3, line 40-45).

Regarding Claim 20. The combination of Park, Scavezze, Jin, Tam and Smith  further teaches The method of claim 14 wherein said context is a game controller (Smith, col 3, line 9-45, attempts to improve the freedom of movement in a graphics display of a three-dimensional space has been implemented in a computer adventure game entitled "The Colony".
Therefore, it is obvious that the combination of mouse movements with other settings can be applied in a game environment.).


Conclusion
This is a continuation of applicant's earlier Application No. 16377910.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611